Exhibit 99.1 Corus Entertainment announces fiscal 2011 third quarter results · Monthly dividend increase of 16% · Consolidated revenues up 7% and segment profit up 11% · Television specialty ad growth of 15% · Radio revenue growth of 4% in Ontario offset by a 7% decline in the West · Basic earnings per share from continuing operations of $0.48 for the quarter compared to $0.35 last year TORONTO, July 14, 2011 /CNW/ - Corus Entertainment Inc. (TSX: CJR.B) announced its third quarter financial results today. "We are very pleased to have achieved double digit segment profit growth for the third consecutive quarter. The successful conversion of strong top line growth and cost containment initiatives resulted in outstanding operating leverage," said John Cassaday, President and CEO of Corus Entertainment. "Once again, this growth was powered by our core television business and demonstrates strength across our Kids, Pay, Women's and Merchandising brands." Financial Highlights (unaudited) Three months ended Nine months ended (in thousands of Canadian dollars except per share amounts) May 31, May 31, 2011 2010 2011 2010 Revenues Radio 50,745 51,374 148,031 144,852 Television 161,043 147,013 476,989 435,242 211,788 198,387 625,020 580,094 Segment profit Radio 16,000 17,506 44,186 44,230 Television 68,535 59,452 205,652 179,724 Corporate (7,258) (7,511) (22,948) (19,502) 77,277 69,447 226,890 204,452 Net income from continuing operations 39,229 28,255 110,344 112,486 Basic earnings per share From continuing operations $ 0.48 $ 0.35 $ 1.35 $ 1.40 From discontinued operations $ — $ 0.04 $ 0.08 $ 0.09 $ 0.48 $ 0.39 $ 1.43 $ 1.49 Consolidated Results from Continuing Operations Consolidated revenues for the three months ended May 31, 2011 were $211.8 million, up 7% from $198.4 million last year. Consolidated segment profit was $77.3 million, up 11% from $69.4 million last year. Net income for the quarter was $39.2 million ($0.48 basic and $0.47 diluted), compared to $28.3 million ($0.35 basic and diluted) last year. Consolidated revenues for the nine months ended May 31, 2011 were $625.0 million, up 8% from $580.1 million last year. Consolidated segment profit was $226.9 million, up 11% from $204.5 million last year. Net income for the nine month period was $110.3 million ($1.35 basic and $1.34 diluted), compared to a net income of $112.5 million ($1.40 basic and $1.39 diluted) last year. Net income for the nine month period for the prior year includes a debt refinancing cost of $14.3 million, a $14.0 million reversal of a disputed regulatory fee accrual and a $14.2 million recovery due to income tax rate changes. Removing the impact of these items results in an adjusted nine month basic earnings per share of $1.22 in the prior year. Operational Results - Highlights Television · Segment revenues increased 10% in both the third quarter and year-to-date · Segment profit increased 15% in the third quarter and 14% year-to-date · Specialty advertising revenues increased 15% both in the third quarter and year-to-date · Subscriber revenues increased 5% in the third quarter and 7% year-to-date · Movie Central finished the quarter with 1,024,000 subscribers, up 6% from the third quarter of 2010 Radio · Segment revenues decreased 1% in the third quarter and increased 2% year-to-date · Revenues for the quarter increased 4% in Ontario and declined in the West by 7% · Segment profit decreased 9% in the third quarter and was flat year-to-date Corus Entertainment Inc. reports in Canadian dollars. About Corus Entertainment Inc. Corus Entertainment Inc. is a Canadian-based media and entertainment company. Corus is a market leader in specialty television and radio with additional assets in pay television, television broadcasting, children's book publishing and children's animation. The company's multimedia entertainment brands include YTV, Treehouse, Nickelodeon (Canada), W Network, OWN: Oprah Winfrey Network (Canada), CosmoTV, Sundance Channel (Canada), Movie Central, HBO Canada, Nelvana, Kids Can Press and radio stations including CKNW AM 980, 99.3 The FOX, Country 105, 630 CHED, Q107, and 102.1 the Edge. Corus creates engaging branded entertainment experiences for its audiences across multiple platforms. A publicly traded company, Corus is listed on the Toronto Stock Exchange (CJR.B). Experience Corus on the web at www.corusent.com. The unaudited consolidated financial statements and accompanying notes for the three months ended May 31, 2011 and Management's Discussion and Analysis are available on the Company's website at www.corusent.com in the Investor Relations section. A conference call with Corus senior management is scheduled for July 14, 2011 at 2 p.m. ET. While this call is directed at analysts and investors, members of the media are welcome to listen in. The dial-in number for the conference call for North America is 1.800.679.0308 and for local/international callers is 416.981.9080. PowerPoint slides for the call will be posted at 1:45 p.m. ET on July 14, 2011 and can be found on the Corus Entertainment website at www.corusent.com in the Investor Relations section. This press release contains forward-looking information and should be read subject to the following cautionary language: To the extent any statements made in this report contain information that is not historical, these statements are forward-looking statements and may be forward-looking information within the meaning of applicable securities laws (collectively, "forward-looking statements"). These forward-looking statements related to, among other things, our objectives, goals, strategies, intentions, plans, estimates and outlook, including advertising, program, merchandise and subscription revenues, operating costs and tariffs, taxes and fees, and can generally be identified by the use of the words such as "believe", "anticipate", "expect", "intend", "plan", "will", "may" and other similar expressions. In addition, any statements that refer to expectations, projections or other characterizations of future events or circumstances are forward-looking statements. Although Corus believes that the expectations reflected in such forward-looking statements are reasonable, such statements involve risks and uncertainties and undue reliance should not be placed on such statements. Certain material factors or assumptions are applied in making forward-looking statements, including without limitation factors and assumptions regarding advertising, program, merchandise and subscription revenues, operating costs and tariffs, taxes and fees and actual results may differ materially from those expressed or implied in such statements. Important factors that could cause actual results to differ materially from these expectations include, among other things: our ability to attract and retain advertising revenues; audience acceptance of our television programs and cable networks; our ability to recoup production costs, the availability of tax credits and the existence of co-production treaties; our ability to compete in any of the industries in which we do business; the opportunities (or lack thereof) that may be presented to and pursued by us; conditions in the entertainment, information and communications industries and technological developments therein; changes in laws or regulations or the interpretation or application of those laws and regulations; our ability to integrate and realize anticipated benefits from our acquisitions and to effectively manage our growth; our ability to successfully defend ourselves against litigation matters arising out of the ordinary course of business; and changes in accounting standards. Additional information about these factors and about the material assumptions underlying such forward-looking statements may be found in our Annual Information Form. Corus cautions that the foregoing list of important factors that may affect future results is not exhaustive. When relying on our forward-looking statements to make decisions with respect to Corus, investors and others should carefully consider the foregoing factors and other uncertainties and potential events. Unless otherwise required by applicable securities laws, we disclaim any intention or obligation to publicly update or revise any forward-looking statements whether as a result of new information, events or circumstances that arise after the date thereof or otherwise. CORUS ENTERTAINMENT INC. CONSOLIDATED BALANCE SHEETS (unaudited) As at May 31, As at August 31, (in thousands of Canadian dollars) 2011 2010 ASSETS Current Cash and cash equivalents 60,425 7,969 Accounts receivable 189,909 161,645 Income taxes recoverable — 1,781 Prepaid expenses and other 9,797 17,040 Program and film rights 146,039 159,526 Future tax asset 5,482 6,129 Current assets of discontinued operations — 14,951 Total current assets 411,652 369,041 Tax credits receivable 47,992 39,597 Investments and other assets 44,595 22,595 Property, plant and equipment 168,541 147,905 Program and film rights 111,696 88,484 Film investments 103,975 100,454 Broadcast licenses 541,248 541,248 Goodwill 671,827 671,827 Long-term assets of discontinued operations — 78,104 2,101,526 2,059,255 LIABILITIES AND SHAREHOLDERS' EQUITY Current Accounts payable and accrued liabilities 211,357 193,342 Income taxes payable 14,667 336 Current liabilities of discontinued operations — 9,744 Total current liabilities 226,024 203,422 Long-term debt 620,114 691,891 Other long-term liabilities 98,256 88,003 Future tax liability 93,336 89,651 Long-term liabilities of discontinued operations — 12,285 Total liabilities 1,037,730 1,085,252 Non-controlling interest 18,947 18,055 SHAREHOLDERS' EQUITY Share capital 879,058 856,655 Contributed surplus 9,142 11,780 Retained earnings 169,663 98,669 Accumulated other comprehensive loss (13,014) (11,156) Total shareholders' equity 1,044,849 955,948 2,101,526 2,059,255 CORUS ENTERTAINMENT INC. CONSOLIDATED STATEMENTS OF INCOME Three months ended Nine months ended (unaudited) May 31, May 31, (in thousands of Canadian dollars except per share amounts) 2011 2010 2011 2010 Revenues 211,788 198,387 625,020 580,094 Direct cost of sales, general and administrative expenses 134,511 128,940 398,130 375,642 Depreciation 6,203 4,716 18,364 13,365 Interest expense 14,693 15,002 45,883 34,549 Disputed regulatory fees — — — (14,015) Debt refinancing — — — 14,256 Restructuring 93 — 2,342 — Other expense (income), net (969) 6,421 (2,211) 7,788 Income from continuing operations before income taxes and non-controlling interest 57,257 43,308 162,512 148,509 Income tax expense 14,900 13,093 45,212 31,555 Non-controlling interest 3,128 1,960 6,956 4,468 Net income for the period from continuing operations 39,229 28,255 110,344 112,486 Net income for the period from discontinued operations — 3,156 6,743 7,436 Net income for the period 39,229 31,411 117,087 119,922 Basic earnings per share From continuing operations $ 0.48 $ 0.35 $ 1.35 $ 1.40 From discontinued operations $ — $ 0.04 $ 0.08 $ 0.09 $ 0.48 $ 0.39 $ 1.43 $ 1.49 Diluted earnings per share From continuing operations $ 0.47 $ 0.35 $ 1.34 $ 1.39 From discontinued operations $ — $ 0.04 $ 0.08 $ 0.09 $ 0.47 $ 0.39 $ 1.42 $ 1.48 CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME Three months ended Nine months ended (unaudited) May 31, May 31, (in thousands of Canadian dollars) 2011 2010 2011 2010 Net income for the period 39,229 31,411 117,087 119,922 Other comprehensive income (loss), net of tax Unrealized foreign currency translation adjustment 4 (16) (1,857) (540) Unrealized change in fair value of available-for-sale investments, net of tax (77) 277 (1) 289 Unrealized change in fair value of cash flow hedges, net of tax — — — 3,431 Recognition of change in fair value of cash flow hedge in net income, net of tax — — — 9,244 (73) 261 (1,858) 12,424 Comprehensive income for the period 39,156 31,672 115,229 132,346 CORUS ENTERTAINMENT INC. CONSOLIDATED STATEMENTS OF CHANGES IN SHAREHOLDERS' EQUITY Three months ended Nine months ended (unaudited) May 31, May 31, (in thousands of Canadian dollars) 2011 2010 2011 2010 Share capital Balance, beginning of period 869,622 846,747 856,655 840,602 Issuance of shares under stock option plan 5,043 5,779 12,954 10,510 Other 4,393 1,307 9,449 2,721 Balance, end of period 879,058 853,833 879,058 853,833 Contributed surplus Balance, beginning of period 10,274 15,177 11,780 17,303 Stock-based compensation 288 (1,181) 810 672 Settlement and modification of long-term incentive plan — (1,186) — (4,659) Exercise of stock options (1,420) (909) (3,448) (1,415) Balance, end of period 9,142 11,901 9,142 11,901 Retained earnings Balance, beginning of period 145,915 84,785 98,669 20,380 Net income for the period 39,229 31,411 117,087 119,922 Dividends (15,481) (12,169) (46,093) (36,275) Balance, end of period 169,663 104,027 169,663 104,027 Accumulated other comprehensive loss Balance, beginning of period (12,941) (11,844) (11,156) (24,007) Other comprehensive income (loss), net of tax (73) 261 (1,858) 12,424 Balance, end of period (13,014) (11,583) (13,014) (11,583) CORUS ENTERTAINMENT INC. CONSOLIDATED STATEMENTS OF CASH FLOWS Three months ended Nine months ended (unaudited) May 31, May 31, (in thousands of Canadian dollars) 2011 2010 2011 2010 OPERATING ACTIVITIES Net income for the period 39,229 31,411 117,087 119,922 Net income from discontinued operations — (3,156) (6,743) (7,436) Add (deduct) non-cash items: Depreciation 6,203 4,716 18,364 13,365 Amortization of program rights 44,301 40,901 129,528 123,974 Amortization of film investments 8,830 10,984 30,941 26,126 Future income taxes 2,541 (777) 3,365 (14,629) Non-controlling interest 3,128 1,960 6,956 4,468 Stock option expense 288 216 810 672 Imputed interest 2,827 2,458 7,911 5,926 Debt refinancing — — — 14,256 Other (809) (60) (2,403) (448) Net change in non-cash working capital balances related to operations 7,353 14,489 (6,439) 18,688 Payment of program and film rights (41,686) (41,272) (114,814) (125,545) Net additions to film investments (23,131) (13,846) (56,251) (46,843) Cash provided by operating activities from continuing operations 49,074 48,024 128,312 132,496 Cash provided by (used in) operating activities from discontinued operations — 325 (2,542) 715 Cash provided by operating activities 49,074 48,349 125,770 133,211 INVESTING ACTIVITIES Additions to property, plant and equipment (5,387) (21,846) (32,602) (51,352) Business combinations — — — (36,000) Net cash flows for investments and other assets 210 (580) (4,057) 2,284 Decrease in public benefits associated with acquisitions (350) (601) (932) (1,079) Cash used in investing activities from continuing operations (5,527) (23,027) (37,591) (86,147) Cash provided by (used in) investing activities from discontinued operations — (322) 74,996 (715) Cash provided by (used in) investing activities (5,527) (23,349) 37,405 (86,862) FINANCING ACTIVITIES Decrease in bank loans (28,458) (24,895) (73,222) (454,576) Issuance of senior unsecured guaranteed notes — — — 500,000 Financing and swap termination fees (718) — (718) (30,997) Issuance of shares under stock option plan 3,622 4,870 9,506 9,095 Dividends paid (11,023) (11,078) (34,572) (33,725) Dividends paid to non-controlling interest (741) — (5,107) (9,260) Other (2,282) 265 (6,606) (3,179) Cash used in financing activities from continuing operations (39,600) (30,838) (110,719) (22,642) Net change in cash and cash equivalents during the period from continuing operations 3,947 (5,841) (19,998) 23,707 Net change in cash and cash equivalents during the period from discontinued operations — 3 72,454 — Net change in cash and cash equivalents during the period 3,947 (5,838) 52,456 23,707 Cash and cash equivalents, beginning of period 56,478 40,467 7,969 10,922 Cash and cash equivalents, end of period 60,425 34,629 60,425 34,629 CORUS ENTERTAINMENT INC. BUSINESS SEGMENT INFORMATION (unaudited) (in thousands of Canadian dollars except per share amounts) Three months ended May 31, 2011 Radio Television Corporate Consolidated Revenues 50,745 161,043 — 211,788 Direct cost of sales, general and administrative expenses 34,745 92,508 7,258 134,511 Segment profit (loss) 16,000 68,535 (7,258) 77,277 Depreciation 817 736 4,650 6,203 Interest expense (74) 6,182 8,585 14,693 Restructuring 79 6 8 93 Other expense (income), net (515) 396 (850) (969) Income (loss) before income taxes and non-controlling interest 15,693 61,215 (19,651) 57,257 Three months ended May 31, 2010 Radio Television Corporate Consolidated Revenues 51,374 147,013 — 198,387 Direct cost of sales, general and administrative expenses 33,868 87,561 7,511 128,940 Segment profit (loss) 17,506 59,452 (7,511) 69,447 Depreciation 1,001 1,819 1,896 4,716 Interest expense 670 1,296 13,036 15,002 Other expense (income), net 411 1,256 4,754 6,421 Income (loss) before income taxes and non-controlling interest 15,424 55,081 (27,197) 43,308 Nine months ended May 31, 2011 Radio Television Corporate Consolidated Revenues 148,031 476,989 — 625,020 Direct cost of sales, general and administrative expenses 103,845 271,337 22,948 398,130 Segment profit (loss) 44,186 205,652 (22,948) 226,890 Depreciation 2,313 3,255 12,796 18,364 Interest expense 2,398 18,459 25,026 45,883 Restructuring 750 9 1,583 2,342 Other expense (income), net (1,009) (1,822) 620 (2,211) Income (loss) before income taxes and non-controlling interest 39,734 185,751 (62,973) 162,512 Nine months ended May 31, 2010 Radio Television Corporate Consolidated Revenues 144,852 435,242 — 580,094 Direct cost of sales, general and administrative expenses 100,622 255,518 19,502 375,642 Segment profit (loss) 44,230 179,724 (19,502) 204,452 Depreciation 3,079 5,596 4,690 13,365 Interest expense 2,816 3,651 28,082 34,549 Disputed regulatory fees (6,722) (7,293) — (14,015) Debt refinancing — — 14,256 14,256 Other expense (income), net 512 563 6,713 7,788 Income (loss) before income taxes and non-controlling interest 44,545 177,207 (73,243) 148,509 Revenues by segment Three months ended Nine months ended May 31, May 31, 2011 2010 2011 2010 Radio West 23,499 25,142 69,301 71,219 Ontario 27,246 26,232 78,730 73,633 50,745 51,374 148,031 144,852 Television Kids 65,986 57,425 208,812 182,071 Specialty and Pay 95,057 89,588 268,177 253,171 161,043 147,013 476,989 435,242 Segment profit Three months ended Nine months ended May 31, May 31, 2011 2010 2011 2010 Radio West 7,918 9,208 21,526 23,962 Ontario 8,082 8,298 22,660 20,268 16,000 17,506 44,186 44,230 Television Kids 27,961 23,233 92,323 78,799 Specialty and Pay 40,574 36,219 113,329 100,925 68,535 59,452 205,652 179,724 Revenues by type Three months ended Nine months ended May 31, May 31, 2011 2010 2011 2010 Advertising 104,374 99,739 306,873 288,222 Subscriber fees 76,176 72,328 225,537 211,225 Other 31,238 26,320 92,610 80,647 211,788 198,387 625,020 580,094 For further information: John Cassaday President and Chief Executive Officer Corus Entertainment Inc. 416.479.6018 Tom Peddie Executive VicePresident and Chief Financial Officer Corus Entertainment Inc. 416.479.6080 Sally Tindal Director,Communications Corus Entertainment Inc. CO: Corus Entertainment Inc. CNW 07:01e 14-JUL-11
